DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2 and 9 objected to because of the following informalities:  the phrase "the end" should be clarified to positively reference back to "its end facing away from the ground station" if that is to what "the end" is referring.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 1 recites the limitation "the introduced state" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected as being dependent on a rejected base claim.

Claim 6 recites “funnel-like opening” in line 31. This term is indefinite because it is unclear what would qualify as a “funnel-like opening”. Specifically, the word “like” renders the metes and bounds of the claim indefinite because it is unclear how similar to a funnel the opening must be to be considered “funnel-like”. 

Claim 7 recites the terms “keyhole-like” and “cavity-like” in line 2. These terms are indefinite because it is unclear what “keyhole-like” or “cavity-like” means. Specifically, the word “like” renders the metes and bounds of the claim indefinite because it is unclear how similar to a keyhole or cavity something must be to be considered “keyhole-like” or “cavity-like”. 

Claim 8 recites the limitation "the introduced state" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-20 are rejected as being dependent on a rejected base claim.

Claim 9 recites the limitation "a method" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9701425) in view of Borko (US 9505493).

Regarding claim 1, Lee teaches an arrangement comprising a flyable unmanned transporting device (#50) and a platform (#10), which is provided at a ground station (#100), for holding the transporting device at the ground station, wherein
at least one recess (column 7, lines 15-19) is provided on the transporting device, and 
the platform, at its end facing away from the ground station, has at least one expansion element (#23) which can be introduced into the at least one recess and, in the introduced state, can be expanded in order to produce a form fit and/or a force fit between the at least one recess and the at least one expansion element (#24; column 7, lines 15-19).
Lee does not teach a movable catch arm. Borko teaches a movable catch arm, which is provided at a ground station, for holding the transporting device at the ground station. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the landing platform of Lee to include the movable catch arm of Borko. Doing so would allow the platform to stretch and rotate in order to adapt to the position of an incoming vehicle (Borko, column 4, lines 16-19).

Regarding claim 3, Lee teaches the arrangement according claim 1, wherein the at least one expansion element (#23) is configured to be inflatable, and/or the at least one recess is provided on a lower side of the transporting device (column 7, lines 19-21).

Regarding claim 4, Lee teaches the arrangement according to claim 1, wherein a plurality of recesses (for receiving both parts #24) which are spaced apart from one another are provided on the transporting device (column 7, lines 15-19), and the catch arm (previously incorporated with Borko), at its end facing away from the ground station, has a plurality of expansion elements (#24) which are spaced apart from one another (Fig. 6).

Regarding claim 5, Lee teaches the arrangement according to claim 1, wherein the at least one recess is designed as a sleeve (column 7, lines 19-21) and/or the at least one expansion element is designed as a spike (Fig. 6).  The grooves in the aircraft of Lee are considered to be sleeves since they must conform to the shape of the cylindrical extensions of the fixer (#23). 

Regarding claim 6, Lee teaches the arrangement according to claim 1, wherein the at least one recess has a funnel-like opening for the introduction of the at least one expansion element (column 7, lines 19-21). Because the expansion element (#23) is cone shaped, the recess in the transporting device (#50) must be funnel shaped to accommodate the cone shape of the expansion element. 

Regarding claim 7, Lee teaches the arrangement according to claim 1, wherein the at least one recess is extended in profile in a keyhole-like and/or cavity-like manner from an opening facing away 

Regarding claim 8, Lee teaches a method for holding a flyable unmanned transporting device (#50) at a ground station (#100) by a platform provided at the ground station, wherein at least one recess (column 7, lines 15-19) is provided on the transporting device, and the platform, at its end facing away from the ground station, has at least one expansion element (#23), comprising the following steps: introducing the at least one expansion element into the at least one recess (column 7, lines 15-19), and expanding the at least one expansion element in the introduced state in order to produce a form fit and/or a force fit between the at least one recess and the at least one expansion element (#24; column 7, lines 28-30).
Lee does not teach a movable catch arm. Borko teaches a movable catch arm, which is provided at a ground station, for holding the transporting device at the ground station. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the landing platform of Lee to include the movable catch arm of Borko. Doing so would allow the platform to stretch and rotate in order to adapt to the position of an incoming vehicle (Borko, column 4, lines 16-19).

Regarding claim 10, Lee teaches the method according to claim 8, comprising the following step: aligning the at least one expansion element (#23) during a flight and/or a landing of the transporting device with respect to the at least one recess (column 7, lines 15-19) and/or after production of the form fit and/or of the force fit. Lee does not teach aligning the transporting device by means of the catch arm. Borko, as previously incorporated into Lee, teaches aligning the transporting device relative to the ground station by means of the catch arm (Borko, column 5, lines 7-9).



Regarding claim 12, Lee teaches the method according to claim 8, wherein the expansion step comprises inflating the at least one expansion element, and/or comprising the following step: contracting the at least one expansion element in order to release the form fit and/or the force fit. Although Lee appears silent to the contraction of the expansion elements (#24), it would be obvious for these components to be retracted for the removal of the transporting device from the landing platform. 

Regarding claim 13, Lee teaches the method according to claim 8, wherein the at least one expansion element (#23) is configured to be inflatable, and/or the at least one recess is provided on a lower side of the transporting device (column 7, lines 19-21).

Regarding claim 14, Lee teaches the method according to claim 8, wherein a plurality of recesses (for receiving both parts #24) which are spaced apart from one another (Fig. 6) are provided on the transporting device (column 7, lines 15-19), and the catch arm (previously incorporated by Borko), at its end facing away from the ground station, has a plurality of expansion elements (#24) which are spaced apart from one another (Fig. 6).



Regarding claim 16, Lee teaches the method according to claim 8, wherein the at least one recess has a funnel-like opening for the introduction of the at least one expansion element (column 7, lines 19-21). Because the expansion element (#23) is cone shaped, the recess in the transporting device (#50) must be funnel shaped to accommodate the cone shape of the expansion element.

Regarding claim 17, Lee teaches the method according to claim 8, wherein the at least one recess is extended in profile in a keyhole-like and/or cavity-like manner from an opening facing away from the transporting device towards the transporting device (column 7, lines 19-21). The recess is extended in a cavity-like manner to accommodate the latches (#24) of the expansion element (#23).

Regarding claim 18, Lee teaches the method according to claim 17, wherein at least one air outlet is provided in the keyhole-like and/or cavity-like extension. Although Lee appears silent to the air outlet in the opening, air would be able to escape around the edges of the groove in order to allow the full insertion of the latches (#24) of the expansion element (#23).

Regarding claim 19, Lee teaches the method according to claim 8. The catch arm, previously incorporated from Borko, is designed to be changeable in height or horizontally and/or to be rotatable, and/or has at least one rotatable joint (column 4, lines 12-14).

.


Allowable Subject Matter
Claims 2 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujita (US 20180370653) shows a platform with spiked elements to be inserted into recesses in a transportation device upon landing.
McGeer (US 9434481) shows a movable arm used to capture a transportation device. 
Arlton (US 20090314883) shows a movable catch arm used to catch a transportation device and store the transportation device inside a storage device attached to a land vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647